     Case 3:20-cv-00387 Document 13 Filed 08/12/20 Page 1 of 4 PageID #: 216



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


CMH MANUFACTURING, INC.,
d/b/a CLAYTON HOMES-NORRIS and
CMH HOMES, INC.,
d/b/a CLAYTON HOMES OF ST. ALBANS #1030,

                              Petitioners,

v.                                                          CIVIL ACTION NO. 3:20-00387

SHELVA CARUTHERS and
JESSIE CARUTHERS,

                              Respondents.

                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court in light of representations made by Respondents’ counsel

via email that his clients were not served with process prior to entry of the Court’s Memorandum

Opinion and Order and Judgment Order. Mem. Op. & Order, ECF No. 5; Judgment Order, ECF

No. 6. The Court requested briefing on this matter by Order entered July 31, 2020, and both parties

filed briefs outlining their respective positions. For the reasons set forth below, the Court

VACATES its July 20, 2020 Memorandum Opinion and Order and Judgment Order, and

ORDERS that this case be returned to its active docket.

                                       I. BACKGROUND

       Confusion surrounding this issue stems from an email exchange with counsel on June 26,

2020, wherein Petitioners’ counsel—Mr. Jason Stemple—averred                  that Respondents’

counsel—Mr. Thomas Basile—had agreed to accept service on behalf of his clients and would “be

sending the form to him today.” Mr. Basile confirmed this representation, and noted that he
    Case 3:20-cv-00387 Document 13 Filed 08/12/20 Page 2 of 4 PageID #: 217



intended to file a response to Petitioners’ Motion to Stay. Nearly a month later—and with no

response filed—the Court entered judgment in this matter while under the impression that a waiver

of service had been executed weeks prior.

       On July 29, 2020, Mr. Basile alerted the Court via email that his “clients, Jessie and Shelva

Caruthers, were never served with process in this case and issue was never joined.” Though Mr.

Stemple confirmed the gist of Mr. Basile’s statement as a factual matter, he argued that “Mr. Basile

agreed to waive service and that [Petitioners] ha[d] properly served the Petition.” Rather than

conduct further argument over email, the Court established a briefing schedule for the parties to

lay out their respective positions. Petitioners filed their opening brief on August 5, 2020, Pet. Br.,

EF No. 9, while Respondents filed their response brief on August 9, 2020, Resp. Br., ECF No. 10.

Petitioners followed with a reply brief. Reply Br., ECF No. 12. The parties’ briefing has adequately

explained the relevant issues, and they are ripe for the review the Court now undertakes.

                                         II. DISCUSSION

       While the parties (and, in particular, the petitioners) raise a wide range of largely factual

arguments in support of their respective positions, one narrow question is enough to resolve this

matter: whether Respondents agreed, at any point, to shorten the sixty-day window in which to

serve an answer to the Petition. The answer is that they did not.

       Rule 4(d) of the Federal Rules of Civil Procedure permits a party to waive service of

summons when another party so requests. Consistent with this rule, Petitioners sent Mr.

Basile—Respondents’ counsel—a waiver of service form dated June 29, 2020. The form provided,

in relevant part, that “I, . . . or the entity I represent, must file and serve an answer or a motion

under Rule 12 within 60 days from 6/29/2020, the date when this request was sent.” See Resp. Ex.

1, ECF No. 11, at 2. Under the parties’ proposed agreement, then, no answer would be due until



                                                 -2-
    Case 3:20-cv-00387 Document 13 Filed 08/12/20 Page 3 of 4 PageID #: 218



August 28, 2020. The question of the waiver’s validity is therefore largely academic, because any

judgment issued prior to this date is necessarily premature. 1

       Petitioners attempt to circumvent the agreement’s express terms by relying on facts well

outside the record that have no bearing on the instant matter. For example, in an attempt to

establish Mr. Basile’s role as Respondents’ agent, Petitioners point to a four-year course of

negotiation that cumulated in an unsuccessful mediation. See Pet. Br., at 5–6. It may well be the

case that Mr. Basile “has continually represented the [respondents] in this same dispute since

November 29, 2016,” but they present no case law suggesting that a history of continued

representation somehow vitiates Rule 4 or the respondents’ window to file an answer. The lack of

any support for Petitioners’ position is troubling; while they make general nods to the possibility

of an implied waiver, they do not even attempt to argue that Respondents agreed to advance the

date by which they would be required to file an answer. The Court well understands counsel’s

confusion following its June 26, 2020 email exchange with Mr. Basile, but his subsequent emails

made clear what his briefing now makes even clearer: the Court’s Memorandum Opinion and

Order and Judgment Order were entered prior to even the hypothetical answer deadline, and were

therefore premature. Given this clarity, a far more prudent decision would have been to accept

Respondents’ representations via email and to consent to vacatur of the Court’s earlier judgment. 2

       In any event, the Court’s conclusion is obvious. Mr. Basile did not file a valid waiver of

service, and—even if it were valid under his implied authority to waive service—he never hinted



       1
          Mr. Basile never filed the waiver, but Petitioners argue that his implied authority to
waive service on behalf of his clients renders the unfiled waiver effective. Though an interesting
question, it is simply irrelevant for present purposes. Even assuming that Mr. Basile had validly
waived service—and this is no small assumption—there is no evidence that he waived any portion
of his sixty-day period to file an answer.
        2
          The Court does not believe that Petitioners’ compliance with the Court’s briefing Order
of July 31, 2020 entitles Respondents to any fees or costs, however.
                                                 -3-
    Case 3:20-cv-00387 Document 13 Filed 08/12/20 Page 4 of 4 PageID #: 219



at the possibility of a shortened timeline to file an answer. While Respondents will bear a heavy

burden in demonstrating that their claims are not subject to arbitration under federal law, that

question is fit for resolution at a later stage of this litigation. It cannot be resolved before the

procedural requirements of service are satisfied, and so the Court’s prior opinion and judgment

must be vacated.

                                       III. CONCLUSION

       For the foregoing reasons, the Court exercises its authority pursuant to Rule 60(a) of the

Federal Rules of Civil Procedure to VACATE the Memorandum Opinion and Order, ECF No. 5,

and Judgment Order, ECF No. 6. The Court further ORDERS that this case be returned to its

active docket.

       The Court DIRECTS the clerk to send a copy of this Memorandum Opinion and Order to

counsel of record and any unrepresented parties.

                                              ENTER:         August 12, 2020




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                                -4-
